Citation Nr: 0032890	
Decision Date: 12/18/00    Archive Date: 12/28/00

DOCKET NO.  98-20 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for cervical myositis, 
lumbar paravertebral fibromyositis, and osteoarthritis of the 
spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The veteran served on active duty from January 1955 to 
October 1957.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a March 1998 rating decision of the San Juan, the 
Commonwealth of Puerto Rico, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The Board notes that 
the veteran initiated appeals as to other determinations in 
the March 1998 rating decision.  However, in a June 1998 
written statement, he withdrew all claims on appeal except 
for the claimed back disorder.  Therefore, the Board will not 
address the other issues here.  38 C.F.R. § 20.204(a) (2000).

In correspondence received from the veteran, he requested 
that his claim for service connection for a bilateral eye 
disorder be reopened.  A September 12, 2000, letter from the 
RO to the veteran appears to be a denial of the claim to 
reopen; however, it is unclear as to whether he received 
proper notice, including information concerning his appellate 
rights.  Thus, the issue is referred to the RO for 
appropriate action.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

The Board hereby informs the veteran that in order to 
substantiate his claim, it is necessary that the record 
contain competent evidence which shows that a current back 
disorder was incurred in service or that any currently 
diagnosed arthritis of the back was manifest to a compensable 
degree within one year of service.

The veteran reported in a February 1998 report of accidental 
injury (VA Form 21-4176) that he "fell off a cliff and hit a 
tree trunk" during a patrol of the demilitarized zone in 
Korea in 1956.  He reported that he was treated by a 
physician or a first aid soldier and that his treatment 
included medication but no hospitalization.  In a July 2000 
written statement he indicated that the injury occurred on 
December 24, 1955.

Although a notation on a request for information (VA Form 07-
3101) in October 1985 revealed that no medical records were 
on file at the National Personnel Records Center (NPRC) due 
to fire-related service, that same document indicated that 
the service medical records were forwarded to the RO in June 
1986.  Thus, the record appears to contain the service 
medical records, and it does not appear that the veteran had 
fire-related service.

A review of the service medical records shows only one 
complaint of pain in the neck in June 1955, prior to the 
veteran's reported injury.  In addition, the veteran's 
separation physical examination of the spine only noted a 
left mid lumbar scar, which had previously been noted at his 
preinduction examination.  Thus, there is no evidence in the 
service medical records of a back injury in either December 
1955 or in 1956.  If the veteran believes there are other 
relevant records pertaining to his service, he is hereby 
advised to furnish the VA with information sufficient to 
locate such records.

The Board also notes that in a March 1998 written statement, 
the veteran reported treatment at the San Juan VA Medical 
Center (MC) and that X-rays, presumably of the back, were 
taken from 1983 to 1997.  The earliest records from that 
facility currently in the claims file are dated in 1999.  As 
VA records are considered to be constructively included 
within the record, and must be acquired if material to an 
issue on appeal, it is necessary to obtain the aforementioned 
medical records prior to a final decision in this case.  Bell 
v. Derwinski, 2 Vet. App. 611, 613 (1992).

The Board also notes that in the March 1998 written 
statement, the veteran reported treatment at a Medical Center 
perhaps called "Magiiez".  In order for the VA to develop 
these records, he must provide the full address of that 
facility.  He is advised that VA is not required to develop 
records which have not been adequately identified by the 
claimant.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) (to be 
codified at 38 U.S.C. § 5103A)

Further, the July 1998 letter from E. Martinez, M.D., 
indicates that Dr. Martinez has treated the veteran.  As a 
result, the RO should attempt to develop Dr. Martinez's 
treatment records.

Also, the April 2000 examination report record reveals that 
since 1990 the veteran has received Social Security 
Administration (SSA) disability benefits for his back 
problems.  Records pertaining to the award of such benefits 
by the SSA have not been associated with the record certified 
for appellate review.  Such records may be of significant 
probative value in determining whether service connection is 
warranted.  The Court held in Lind v. Principi, 3 Vet. App. 
493, 494 (1992), that the VA should attempt to obtain records 
from other federal agencies, including the SSA, when the VA 
has notice of the existence of such records.  See also 
Murincsak v. Derwinski, 2 Vet. App. 363, 370-372 (1992).  
Thus, the RO must request complete copies of the SSA records 
utilized in awarding the appellant disability benefits.

Finally, in light of the fact that Dr. Martinez's July 1998 
letter indicates a relationship between the veteran's claimed 
injury in service and his current back problems, the Board 
finds that a VA examination to determine the etiology of any 
currently diagnosed back disorder is warranted.

The veteran is notified that it is his responsibility to 
report for the examination and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2000).

Accordingly, this case is REMANDED for the following:

1.  The RO should ask the veteran to 
provide the RO with information regarding 
any evidence of current or past treatment 
for his back that has not already been 
made part of the record, and should assist 
him in obtaining such evidence.  In 
particular, the RO should make an effort 
to ensure that:

a.  All relevant records of VA 
treatment have been obtained for 
review, including all records of 
treatment from the San Juan VAMC 
developed since 1983 as well as all 
records from the VA Outpatient 
Clinic in Orlando, Florida; and

b.  All relevant records of 
treatment from the "Magiiez" 
Medical Center; and

c.  All relevant records of 
treatment from Dr. Etanislao 
Martinez, Metropolitan Hospital, 
P.O. Box 11981, Caparra Heights, PR 
00922. 

Any additional evidence received should be 
associated with the claims folder.  The RO 
shall inform the veteran if the VA is 
unable to secure any of the relevant 
records sought.

2.  The RO should obtain copies of all 
administrative and medical records 
compiled and/or utilized by the Social 
Security Administration in connection 
with an award of disability benefits to 
the appellant.  The RO should proceed 
with all reasonable follow-up referrals 
that may be indicated by the inquiry.  
All attempts to obtain records which are 
ultimately not obtained should be 
documented.

3.  The veteran should be afforded a VA 
examination to determine the etiology of 
any currently diagnosed back and neck 
disorder, including cervical myositis, 
lumbar paravertebral fibromyositis, and 
osteoarthritis of the spine.  The claims 
folder should be made available to the 
examiner for review in connection with 
the examination.  The examiner should 
express an opinion as to:

a.  Whether it is at least as likely 
as not that any back or neck 
disorder diagnosed by the examiner 
was incurred in service; and 

b.  Whether it is at least as likely 
as not that arthritis of the spine 
was manifested to a compensable 
degree within one year of the 
veteran's discharge from service in 
October 1957.

A complete rationale for any opinion 
expressed should be included in the 
examination report. 

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the claims folder should be returned to the Board 
for further appellate review.  No action is required by the 
veteran until he receives further notice.  The purposes of 
this remand are to procure clarifying data and to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this appeal.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	M. C. GRAHAM
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


